DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 respectively reciting “a first antenna electrically coupled to the feeding unit, wherein the first antenna is disconnected and is spaced apart from the feeding unit by a predetermined first length” are indefinite, since it’s unclear how the first antenna is disconnected from the feeding unit when it’s electrically coupled thereto. It’s NOT understood whether the disconnection is electrical or 
Claims 1 and 11 reciting “wherein the first antenna is disposed at one surface of a first flexible printed circuit board (FPCB)” are indefinite, since it’s unclear whether the first FPCB is related to “a printed circuit board” earlier recited in these claims, respectively. For purposes of examination, this limitation will be interpreted as --wherein the first antenna is disposed at one surface of a first flexible printed circuit board (FPCB), the first FPCB being stacked on the printed circuit board--, thereby clearly reading on Fig. 4 of the instant invention. 
Claims 2-10 and 12-20 are rejected for depending on claims 1 and 11, respectively. 
There should be a clear recitation or interrelated structure in order to provide a complete and operable antenna module. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Paulotto” (US 2019/0020114).  
Claims 1 and 11: As best understood, Paulotto discloses a base station (¶ [0026]) comprising an antenna module (Fig. 12 reproduced below), wherein the antenna module comprises: 

a feeding unit A (left-most element 104) disposed at one (top) surface of the printed circuit board; and 

    PNG
    media_image1.png
    472
    560
    media_image1.png
    Greyscale

a first antenna B (center element 104) electrically coupled to the feeding unit, (¶ [ 0106]), wherein the first antenna is disconnected and is spaced apart from the feeding unit by a predetermined first length (see Fig. 12); 
Paulotto fails to expressly teach wherein the first antenna is disposed at one surface of a first flexible printed circuit board (FPCB). 
However, Paulotto teaches [0055] “Patch 104 and ground 92 may be formed from conductive traces patterned on a dielectric substrate such as a rigid or flexible printed circuit board substrate, …, electronic device housing structures, or any other desired conductive structures.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Paulotto’s invention such that wherein the first antenna is 
 
Claims 2 and 12: As best understood, Paulotto discloses a dielectric layer 122-7 (Fig. 12) stacked on the one (top) surface of the printed circuit board (122-1: 122-6) in which the feeding unit A is disposed;  
 the FPCB stacked on one (top) surface of the dielectric layer (see Fig. 12 reproduced above; paras. [0055] and [0062]).  

Claims 10 and 20: As best understood, Paulotto discloses wherein the first length is determined based on a wavelength of radio waves radiated through the first antenna (¶ [0067]: “desired operating frequency”). 
(This limitation is inherent in view of MPEP 2112.01(1), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 


Allowable Subject Matter
Claims 3-9 and 13-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sudo (US 2015/0194730)
Avser (US 2020/0106192)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HASAN ISLAM/Primary Examiner, Art Unit 2845